MEMORANDUM ***
Cedric S. Harrison, who is a death row inmate at San Quentin State Prison, appeals pro se the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging that he was unconstitutionally prohibited from receiving sexually explicit magazines featuring obscene depictions of nude black female models. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review summary judgment de novo, Lopez v. Smith, 203 F.3d 1122, 1131 (9th Cir. 2000) (en banc), and we affirm.
The district court properly granted summary judgment because Harrison failed to present sufficient evidence that prison officials applied the facially race-neutral obscenity policy, Cal. Code Regs. tit. 15, § 3006(c)(15), to confiscate only magazines depicting black models and not those depicting white models. See Jeffers v. Gomez, 267 F.3d 895, 913-14 (9th Cir.2001) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.